Title: From Thomas Jefferson to Madame de Tessé, 25 April 1788
From: Jefferson, Thomas
To: Tessé, Adrienne Catherine de Noailles, Comtesse de


          
            Paris April 25. 1788.
          
          I am sorry, Madam, on the return from my journey, to be obliged to accost you with a letter of condolence on our common misfortunes. But Botany is the school for patience, and it’s amateurs learn resignation from daily disappointments. I had the honour  of telling you that after many little efforts to procure you supplies of plants in detail, I had at length got a friend, returning from hence to Virginia, to undertake to send me the whole of your catalogue, and that I thought he would not fail. He did not. He made the collection of which I have now the honour to inclose you his list. He put it on board a vessel coming to Havre in the month of December, so that according to all probability it should have arrived here in February in good time. But before the vessel could sail, the river in which she laid, was frozen up, and so continued a month. When she arrived at Havre, she was obliged to leave the port within twelve hours, during which time the plants could not be taken out. She went to Dunkirk, and delivered them to the American agent there, who immediately wrote to me; [bu]t I was gone to Amsterdam, and the plants have by this circumstance been detained a month at Dunkirk. He wrote me word he would forward them as I should direct; but thought they could not come by land safely. I suspect from this circumstance that they are packed in earth, and for another reason also, which is, that moss is not to be had in the part of Virginia from which they come. There are four boxes, and if they be packed with earth they will probably be too heavy to come by the Diligence. But on this I am desirous to receive your orders as I am doubtful myself what would be the best method of bringing them. The person in whose hands they are will do any thing we please with them, but I believe we must say particularly to him what we would have done, as he is a merchant, and not a gardener nor even an Amateur in our way. It will be with great pleasure I shall receive and execute your commands on this subject, and after asking permission to present here my respects to Madame de Tott and Monsieur de Tessé, to add assurances of my regret that my wishes and endeavors to do what may be grateful to you should be so often unsuccessful, and to tender the homage of those sentiments of respect and attachment with which I have the honour to be Madam Your most obedient & most humble servant,
          
            Th: Jefferson
          
        